United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTE SAFFORD,
Safford, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-873
Issued: August 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 7, 2014 appellant filed a timely appeal of a February 19, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying an additional schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than five percent impairment of his right upper
extremity for which he has received a schedule award.
FACTUAL HISTORY
On April 5, 2012 appellant, then a 47-year-old warehouse worker, strained his right
elbow while loading a heavy bundle of cardboard onto a wooden pallet. He felt a pop in his right
1

5 U.S.C. § 8101 et seq.

elbow. Appellant’s physician diagnosed sprains and strains of the shoulder and upper arm
beginning on April 9, 2012. OWCP accepted his claim for sprain of the right elbow and forearm,
with a radial collateral ligament and a biceps tendon rupture.
Appellant underwent a magnetic resonance imaging (MRI) scan on June 7, 2012 which
demonstrated a mildly retracted full-thickness avulsion of the biceps tendon from the radial
bicipital tuberosity. On June 11, 2012 Dr. John Medlen, a Board-certified orthopedic surgeon,
reviewed the MRI scan and diagnosed biceps tenosynovitis and biceps tendon rupture on the
right. He recommended surgery. On August 1, 2012 Dr. Medlen performed an examination of
the right elbow under anesthesia with right elbow arthroscopy, reattachment of the avulsed
biceps tendon distally off the radial tuberosity and a release of the median nerve and lateral
antebrachial cutaneous nerve with exploration of brachial artery and vein.
Dr. Medlen examined appellant on March 21, 2013 and found that his right elbow
demonstrated full range of motion, no instability, no areas of focal tenderness and normal
sensation. He noted that appellant had loss of strength in flexion and supination of 4/5.
In an April 2, 2013 letter, OWCP asked Dr. Medlen to provide an impairment rating with
a detailed description of objective findings and application of the sixth edition of the A.M.A.,
Guides.
In a report dated April 17, 2013, Dr. Medlen stated that appellant had reached maximum
medical improvement. Appellant had some weakness in flexion and supination of his forearm as
well as a lack of range of motion in extension and supination. Dr. Medlen stated, “At this point
in time, according to my clinical judgment and [American Medical Association, Guides to the
Evaluation of Permanent Impairment2] [appellant] has approximately a 50 percent permanent
partial impairment of the involved limb on the basis of loss of motion, weakness and some
chronic intermittent pain.”
OWCP requested that Dr. Ellen Pichey, a Board-certified family practitioner and medical
adviser, provide an impairment rating in accordance with the sixth edition of the A.M.A.,
Guides.3 On June 20, 2013 Dr. Pichey noted the accepted conditions of right elbow radial
collateral ligament sprain, biceps tendon rupture with repair and reattachment of the biceps
tendon at the elbow. She applied the A.M.A., Guides and found that a distal biceps tendon
rupture was a class 1 impairment with a default impairment value of five percent.4 Dr. Pichey
stated that impairment for clinical studies was used for placement and that impairment for
physical examination was grade modifier 1.5 She further found that the functional history grade

2

A.M.A., Guides, 6th ed. (2009).

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

A.M.A., Guides 399, Table 15-4.

5

Id. at 408, Table 15-8.

2

modifier was 16 and that using the net adjustment formula, the default position was not
modified.7
Dr. Pichey reviewed Dr. Medlen’s impairment rating of 50 percent and found that he did
not provide any rationale based on the protocols of the sixth edition of the A.M.A., Guides. She
stated that he gave an approximation based on his clinical judgment and an assessment of the
A.M.A., Guides. Dr. Pichey noted that the highest impairment rating for the elbow was 46
percent of the upper extremity based on a total elbow arthroplasty. Therefore, Dr. Medlen’s
impairment rating of 50 percent was not in accordance with the A.M.A., Guides.
By decision dated July 16, 2013, OWCP granted appellant a schedule award for five
percent impairment of his right upper extremity.
Appellant requested reconsideration on February 3, 2014. He requested an impartial
medical examination.
In a February 19, 2014 decision, OWCP denied modification of the July 16, 2013
schedule award. It found that Dr. Medlen’s rating was of reduced weight as he did not correlate
his findings to the A.M.A., Guides. OWCP found insufficient medical evidence to create a
conflict or to establish more than five percent impairment of his right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such a determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.10
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers

6

Id. at 406, Table 15-7.

7

Id. at 411.

8

5 U.S.C. §§ 8101-8193, 8107.

9

20 C.F.R. § 10.404.

10

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

3

based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.12
ANALYSIS
OWCP accepted that appellant sustained right elbow radial collateral ligament sprain,
biceps tendon rupture with repair and reattachment of the biceps tendon at the elbow as a result
of his April 5, 2012 employment injury. Appellant’s attending physician, Dr. Medlen found that
appellant had 50 percent impairment of his right upper extremity due to loss of strength, loss of
range of motion and pain. The Board notes that Dr. Medlen did not provide any citations to
Chapter 15 of the A.M.A., Guides in support of his impairment rating. Dr. Medlen did not
provide any adjustments to the upper extremity formula as required by the sixth edition of the
A.M.A., Guides. The April 2, 2013 OWCP letter requested an impairment rating by Dr. Medlen
comporting with the standards of the A.M.A., Guides. Dr. Medlen’s April 17, 2013 report listed
a 50 percent impairment rating without addressing how the sixth edition of the A.M.A., Guides
were applied.
OWCP referred the medical evidence to Dr. Pichey, a medical adviser, for correlation of
Dr. Medlen’s findings to the A.M.A., Guides. Dr. Pichey provided a detailed report with
citations to the A.M.A., Guides for her diagnosis-based estimate, the functional history, clinical
studies and physical examination adjustments. She utilized the elbow regional grid and noted
that distal biceps tendon rupture with residual loss of strength but functional with normal range
of motion was a class 1 impairment with a default C impairment value of five percent.13
Dr. Pichey stated that clinical studies grade modifier was not applicable as it was a component of
defining the diagnosis-based estimate.14 She found that impairment for physical examination
was grade modifier 115 due to the range of motion found by Dr. Medlen and that the functional
history grade modifier was 116 due to appellant’s mild pain. Dr. Pichey used the net adjustment
formula which equaled zero, and found the default position was not modified resulting in five
percent impairment of the right upper extremity.17 The Board finds that Dr. Pichey’s rating
properly utilized the A.M.A., Guides and represents the weight of medical opinion.
11

A.M.A., Guides 411.

12

Linda Beale, 57 ECAB 429 (2006).

13

A.M.A., Guides 399, Table 15-4.

14

Id. at 414, Example 15-4.

15

Id. at 408, Table 15-8.

16

Id. at 406, Table 15-7.

17

Id. at 411.

4

In support of his request for reconsideration, appellant contended that there was a conflict
of medical opinion evidence between Dr. Medlen and Dr. Pichey. When there are opposing
reports of virtually equal weight and rationale, the case will be referred to an impartial medical
specialist pursuant to section 8123(a) of FECA. It provides that when there is disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination and
resolve the conflict of medical evidence.18 The Board finds that Dr. Medlen’s impairment rating
is of reduced probative value. Dr. Medlen did not provide any discussion of his findings with
reference to the appropriate sections of the A.M.A., Guides or provide any clear reasoning for an
impairment rating of 50 percent. As noted by Dr. Pichey, Dr. Medlen’s rating exceeds the
impairment provided by the A.M.A., Guides for an elbow injury.19 As noted, when the attending
physician’s report does not comport with the A.M.A., Guides, OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.20
The Board finds that appellant has no more than five percent impairment of his right arm
for which he has received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of his right
upper extremity for which he has received a schedule award.

18

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

19

A.M.A., Guides 399-400. The highest value for a class 3 impairment of the elbow is 46 percent impairment.
There are no class 4 diagnosis-based estimates of the elbow which include impairment ranges from 50 to 100
percent of the upper extremity.
20

Supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

